Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed July 1, 2021, claims 55-77 are presented for examination. Claims 55, 59 and 73 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 1800930.8 filed in the United Kingdom on January 19, 2018 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted July 1, 2021

Information Disclosure Statement

The Applicant’s Information Disclosure Statements filed (July 1, 2021) have been received, entered into the record, and considered.
Drawings

The drawings filed July 1, 2021 are accepted by the examiner.


Abstract

An abstract has not been filed. The abstract should be limited to 150 words.  Correction is required. See MPEP § 608.01(b). 
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. implied language.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 73-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 71-75 of application No. 16962997. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites a variable focusing power optical assembly comprising a compressible fluid 
This is an obviousness-type double patenting rejection.

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 55-72 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 55-70 of U.S. Patent No. 11086132 B2.  This is a double patenting rejection.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai (US 20180335649 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624